

Exhibit 10.54




































WASHINGTON REAL ESTATE INVESTMENT TRUST
EXECUTIVE OFFICER SEVERANCE PAY PLAN
(Effective as of August 4, 2014)





--------------------------------------------------------------------------------



WASHINGTON REAL ESTATE INVESTMENT TRUST
EXECUTIVE OFFICER SEVERANCE PAY PLAN
I.
Establishment and Purpose. Washington Real Estate Investment Trust (the “Trust”)
has adopted the Washington Real Estate Investment Trust Executive Officer
Severance Pay Plan (the “Plan”) effective as of August 4, 2014. The Trust
intends the Plan to benefit Eligible Employees (as defined below) who incur a
Qualifying Termination (as defined below).

The Plan is an unfunded welfare benefit plan for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and a severance
pay plan within the meaning of United States Department of Labor Regulations
Section 2510.3-2(b).
II.
Purpose. The purpose of the Plan is to provide severance pay and severance
benefits to Eligible Employees who satisfy the Plan’s terms and conditions.

III.
Defined Terms.

A.    “Affiliate” means any entity which is controlling, controlled by, or under
common control with the Trust, as determined by the Trust in its sole
discretion.
B.    “Annual Base Salary” means (when capitalized herein) the Eligible
Employee’s annual base salary as of the date of Termination of Employment.
C.    “Cause” means (i) commission by the Eligible Employee of a felony or crime
of moral turpitude; (ii) conduct by the Eligible Employee in the performance of
the Eligible Employee’s duties to the Trust which is illegal, dishonest,
fraudulent or disloyal; (iii) the breach by the Eligible Employee of any
fiduciary duty the Eligible Employee owes to the Trust; or (iv) gross neglect of
duty which is not cured by the Eligible Employee to the reasonable satisfaction
of the Trust within thirty (30) days of the Eligible Employee’s receipt of
written notice from the Trust advising the Eligible Employee of said gross
neglect.
D.    “Eligible Employee” means an officer of the Trust at the level of
President and Chief Executive Officer, Executive Vice President or Senior Vice
President.
E.    “Good Reason” means (i) the Trust materially diminishes the Eligible
Employee’s job responsibilities such that the Eligible Employee would no longer
have responsibilities substantially equivalent to those of other officers
holding an equivalent job position to that held by the Eligible Employee before
the diminution at companies with similar revenues and market capitalization;
(ii) the Trust reduces the Eligible Employee’s annual base salary (except for a
reduction that is a uniform percentage of annual base salary for each officer of
the Trust and does not exceed ten percent (10%) of annual base salary) or annual
bonus opportunity at high, target or threshold performance as a percentage of
annual base salary; or (iii) the Trust requires the Eligible Employee to
relocate the Eligible Employee’s primary place of employment to a new location
that is more than fifty (50) miles from its current location (determined using
the most direct driving route), without the Eligible Employee’s consent;

1

--------------------------------------------------------------------------------



provided however, as to each event in paragraph (i), (ii) or (iii), (1)    the
Eligible Employee gives written notice to the Trust within thirty (30) days
following the event or receipt of notice of the event of his objection to the
event; (2) the Trust fails to remedy the event within thirty (30) days following
the Eligible Employee’s written notice; and (3) the Eligible Employee terminates
his employment within thirty (30) days following the Trust’s failure to remedy
the event.
F.    “Plan Administrator” means the Trust.
G.    “Qualifying Termination” means the Termination of Employment of an
Eligible Employee (i) by the Trust without Cause, or (ii) by the Eligible
Employee for Good Reason. An Eligible Employee’s Termination of Employment as a
result of a disability pursuant to an employee disability plan or policy of the
Trust shall not be a Qualifying Termination.
H.    “Separation Agreement” means a separation agreement in the form provided
by the Trust in its sole discretion, which among other things, provides for the
release and discharge of the Trust and related persons and entities from any and
all actions, suits, proceedings, claims, demands or causes of action, in any way
directly or indirectly related to or connected with the Eligible Employee’s
employment with the Trust and its Affiliates or Termination of Employment,
including but not limited to, claims relating to discrimination in employment,
but which specifically reserves any right the Eligible Employee may have to
accrued benefits under any long-term incentive plan, any short-term incentive
plan or any other benefit plan applicable to the Eligible Employee.
I.    “Termination of Employment’ means an Eligible Employee’s “separation from
service” within the meaning of Section 409A of the Internal Revenue Code that
also is a complete cessation of the Participant’s status as a common law
employee of the Trust.
J.    “Week(s) of Pay” means the Eligible Employee’s Annual Base Salary divided
by fifty-two (52).
K.    “Years of Service” means the full number of years of employment completed
with the Trust by an Eligible Employee as determined in accordance with the
methodology used in the Trust’s personnel records for purposes of the Plan.
IV.
Eligibility. Except as otherwise provided under the Plan, each Eligible Employee
who incurs a Qualifying Termination is eligible to receive severance pay and
severance benefits under the Plan. If the Trust or an Eligible Employee
initiates Termination of Employment, the party initiating the Termination of
Employment shall be required, on or before the date of Termination of
Employment, to give notice of termination in writing to the other party,
specifying the basis for termination and the effective date of termination.
Notice of termination for Cause by the Trust or Good Reason by the Eligible
Employee shall specify the facts alleged to constitute termination for Cause or
Good Reason, as applicable. An Eligible Employee must return all property (i.e.,
keys, credit cards, documents and records, identification cards, office
equipment, portable computers, car/mobile telephones, parking cards, etc.) of
the Trust and Affiliates as of the date of Termination of Employment in order


2

--------------------------------------------------------------------------------



for the Eligible Employee to be eligible to receive any severance pay or
severance benefits under the Plan.
V.
Severance Pay and Severance Benefits. In exchange for agreeing to and complying
with the terms and conditions in the Plan and in the Separation Agreement, each
Eligible Employee shall be entitled to receive the severance pay and severance
benefits as follows:

A.
Severance Pay. An Eligible Employee shall be entitled to receive the severance
pay according to Exhibit A, less all applicable payroll and tax withholding.

B.
Severance Benefits. An Eligible Employee’s active employee group health coverage
shall cease in connection with his or her Termination of Employment and in
accordance with the Trust’s group health plan. If an Eligible Employee wishes to
continue his or her group health coverage after his or her date of Termination
of Employment, he or she may elect to do so pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”). If the Eligible
Employee participates in the Trust’s group health plan as of the date of
Termination of Employment, the Eligible Employee will receive payment from the
Trust equal to the lesser of (i) the Trust’s portion of the group health plan
premium or the Trust’s cost of coverage for an active employee for employee only
coverage, or (ii) the COBRA premium, in either case for the lesser of the period
of severance or the period for which the Eligible Employee maintains
continuation coverage under COBRA, less all applicable payroll and tax
withholding.

The severance pay and severance benefits provided for in the Plan are in
addition to, and do not supersede, any separate legal rights that an Eligible
Employee may have to payments or benefits following Termination of Employment,
such as under any tax-qualified retirement plan, any deferred compensation plan,
any long-term incentive plan, any short-term incentive plan or any other benefit
plan in which the Eligible Employee may participate. Notwithstanding the
foregoing or any other provision of the Plan, (a) severance pay and severance
benefits under the Plan are not intended to duplicate such benefits as workers’
compensation wage replacement benefits, disability benefits,
pay-in-lieu-of-notice, severance pay under other benefit plans, severance
programs, severance pay under employment contracts, or applicable laws, such as
WARN, and should such other benefits be payable, severance pay and severance
benefits payable to an Eligible Employee under the Plan will be offset or,
alternatively, where otherwise permissible, the Plan Administrator may deem
severance pay or severance benefits previously paid under this Plan as having
been paid to satisfy such other benefit obligations; (b) if the Eligible
Employee is entitled to payment under a separate Change in Control Agreement
between the Trust and the Eligible Employee, then the provisions of the Plan
shall not apply to the Eligible Employee and the Eligible Employee shall be
entitled to no severance pay or severance benefits under the Plan; and (c) with
respect to the Chief Executive Officer only, (1) if the letter agreement dated
August 19, 2013 between the Trust and the Chief Executive Officer, as it may be
amended (the “CEO Employment Agreement”), will provide, determined as of the
date of the Chief Executive Officer’s Termination of Employment, a greater
aggregate monetary

3

--------------------------------------------------------------------------------



amount of severance pay and severance benefits than the aggregate monetary
amount of severance pay and severance benefits under the Plan then the
provisions of the Plan shall not apply to the Chief Executive Officer and the
Chief Executive Officer shall be entitled to no severance pay or severance
benefits under the Plan, and (2) conversely, if the Plan will provide,
determined as of the date of the Chief Executive Officer’s Termination of
Employment, a greater aggregate monetary amount of severance pay and severance
benefits than the aggregate monetary amount of severance pay and severance
benefits under the CEO Employment Agreement, then, the aggregate amount of
severance pay and severance benefits payable under the Plan shall be reduced by
the aggregate amount payable as severance pay and severance benefits under the
CEO Employment Agreement. Further, to the extent permitted by applicable law, if
an Eligible Employee has any outstanding indebtedness to the Trust or an
Affiliate upon or after the date of Termination of Employment, severance pay and
severance benefits payable to an Eligible Employee under the Plan will be offset
or, alternatively, where otherwise permissible, the Plan Administrator may deem
severance pay or severance benefits previously paid under the Plan as having
been paid to satisfy such other indebtedness.
VI.
Supplemental Severance Benefits. The Trust reserves the right in its sole
discretion to (i) pay more severance pay or to provide alternative forms of
severance benefits than would otherwise be provided under the Plan and to waive
any condition of eligibility or ineligibility that may apply to any person, or
(ii) provide as a form of severance pay under the Plan the economic equivalent
of any bonus or incentive award (long-term or short-term incentive) that an
individual would otherwise not be eligible for as a result of his or her
Termination of Employment, notwithstanding any provision of this Plan to the
contrary, except in either case to the extent that any such action would cause
the Plan to cease to qualify in part for the short-term deferral rules in Treas.
Regs. Section 1.409A-1(b)(4) or the separation pay rules in Treas. Regs. Section
1.409A-1(b)(9)(iii) or would otherwise cause an amount to be taxable under
Section 409A of the Internal Revenue Code.

VII.
Payment of Severance. The Trust shall pay the severance pay described in Article
VI(A) in a lump sum payment promptly following the date that the Separation
Agreement becomes irrevocable and before March 15 of the calendar year following
the calendar year in which the Eligible Employee’s Termination of Employment
occurs. The Trust shall pay the severance benefits described in Article VI(B) in
substantially equal monthly installments commencing within 60 days following the
date of Termination of Employment, with the first installment to include all
monthly installments accrued from the date of Termination of Employment to the
date of the first payment Notwithstanding any other provision of the Plan, (i)
to the extent the severance pay would constitute a deferral of compensation
within the meaning of Section 409A of the Internal Revenue Code, the severance
pay shall be paid within 60 days following Termination of Employment, or if
later, (a) in the case of any Eligible Employee who is a “specified employee”
within the meaning of Section 409A of the Internal Revenue Code (a “Specified
Employee”), six (6) months after the Eligible Employee’s “separation from
service” within the meaning of Section 409A of the Internal Revenue Code, or (b)
in the case of any Eligible Employee who is not a Specified Employee, if the
Termination of Employment occurs upon or after November 2 of a calendar year, in


4

--------------------------------------------------------------------------------



the following calendar year; and (ii) to the extent the severance benefits would
constitute a deferral of compensation within the meaning of Section 409A of the
Internal Revenue Code, the severance benefits shall be paid, if later than the
foregoing schedule of monthly installments, (a) in the case of any Eligible
Employee who is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code (a “Specified Employee”), six (6) months after the
Eligible Employee’s “separation from service” within the meaning of Section 409A
of the Internal Revenue Code, or (b) in the case of any Eligible Employee who is
not a Specified Employee, if the Termination of Employment occurs upon or after
November 2 of a calendar year, in the following calendar year. The Trust shall
deduct from the severance pay and severance benefits all legally required taxes
and any sums the Eligible Employee owes to the Trust. If an Eligible Employee
dies before receiving full payment of his or her severance pay and severance
benefits, the balance of the Eligible Employee’s severance pay and severance
benefits shall be paid to his or her estate.
VIII.
Separation Agreement. In order to receive the severance pay and severance
benefits available under the Plan, an Eligible Employee must submit the signed
Separation Agreement to the Plan Administrator within the applicable time frame
stated in the Separation Agreement. An Eligible Employee may revoke the signed
Separation Agreement within the revocation period (if any) provided in the
Separation Agreement. The period within which the Eligible Employee may sign and
revoke the Separation Agreement will end within 60 days after Termination of
Employment or such shorter period as the Plan Administrator may provide in the
Separation Agreement.

Any such revocation must be made in writing and must be received by the Plan
Administrator within the revocation period (if any) provided in the Separation
Agreement. An Eligible Employee who timely revokes the Separation Agreement
shall not be eligible to receive any severance pay or severance benefits
available under the Plan.
Each Eligible Employees is advised to contact his or her personal attorney at
his or her own expense to review the Separation Agreement form if he or she so
desires.
IX.
Outplacement. The Trust may provide outplacement assistance on a discretionary
basis.

X.
Plan Administration. The Plan Administrator shall have the discretionary
authority to determine coverage and eligibility for Plan benefits and to
construe the terms of the Plan, including making factual determinations. The
decisions of the Plan Administrator shall be final and conclusive with respect
to all questions concerning the administration of the Plan. No benefits are
payable under the Plan unless the Plan Administrator determines, in its sole
discretion, that a person is entitled to such benefits.

The Plan Administrator may delegate to other persons the responsibility for
performing certain duties of the Plan Administrator under the terms of the Plan
and may seek such expert advice as the Plan Administrator deems reasonably
necessary with respect to the Plan. The Plan Administrator shall be entitled to
rely upon the information and advice furnished by such delegates and experts,
unless actually knowing such information and advice to be inaccurate or
unlawful.

5

--------------------------------------------------------------------------------



In the event of a group termination, as determined in the sole discretion of the
Plan Administrator, the Plan Administrator shall furnish affected Eligible
Employees with such additional information as may be required by law.
XI.
Claims Procedures. It is not necessary that an Eligible Employee apply for
benefits under the Plan. However, an Eligible Employee may file a written claim
with the Plan Administrator if the Eligible Employee believes he or she did not
receive all benefits to which he or she is entitled under the Plan. An Eligible
Employee should direct all claims and other communications that are directed to
the Plan Administrator to the Trust’s Human Resources department. The written
claim must be filed within sixty (60) days of the Eligible Employee’s
Termination of Employment. In the event that a claim is denied, the Plan
Administrator shall provide to the claimant written notice of the denial within
ninety (90) days after the Plan Administrator receives the claim, unless special
circumstances require an extension of time for processing the claim. If such an
extension of time is required, written notice of the extension shall be
furnished to the claimant prior to the termination of the initial 90-day period.
In no event shall the extension exceed a period of ninety (90) days from the end
of such initial period. Any extension notice shall indicate the special
circumstances requiring the extension of time, the date by which the Plan
Administrator expects to render the final decision, the standards on which
entitlement to benefits are based, the unresolved issues that prevent a decision
on the claim and the additional information needed to resolve those issues.

A.
Notice of Denial. If an Eligible Employee is denied a claim for benefits under
the Plan, the Plan Administrator shall provide to such claimant written notice
of the denial which shall set forth:

(i)    the specific reasons for the denial;
(ii)
specific references to the pertinent provisions of the Plan on which the denial
is based;

(iii)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv)
an explanation of the Plan’s claim review procedures, and the time limits
applicable to such procedures.

B.
Right to Review. After receiving written notice of the denial of a claim, a
claimant or his or her representative shall be entitled to:

(i)
request a full and fair review of the denial of the claim by written application
to the Plan Administrator;

(ii)
request, free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claim;


6

--------------------------------------------------------------------------------



(iii)
submit written comments, documents, records, and other information relating to
the denied claim to the Plan Administrator; and

(iv)
a review that takes into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

C.
Application for Review. If a claimant wishes a review of the decision denying
his or her claim to benefits under the Plan, he or she must submit the written
application to the Plan Administrator within sixty (60) days after receiving
written notice of the denial.

D.
Hearing. Upon receiving such written application for review, the Plan
Administrator may schedule a hearing for purposes of reviewing the claimant’s
claim, which hearing shall take place not more than thirty (30) days from the
date on which the Plan Administrator received such written application for
review.

E
Notice of Hearing. At least ten (10) days prior to the scheduled hearing, the
claimant and his or her representative designated in writing by him or her, if
any, shall receive written notice of the date, time, and place of such scheduled
hearing.  The claimant or his or her representative, if any, may request that
the hearing be rescheduled, for the claimant’s convenience, on another
reasonable date or at another reasonable time or place.

F.
Counsel. All claimants requesting a review of the decision denying their claim
for benefits may employ counsel for purposes of the hearing.

G.
Decision on Review. No later than sixty (60) days following the receipt of the
written application for review, the Plan Administrator shall submit its decision
on the review in writing to the claimant involved and to his or her
representative, if any, unless the Plan Administrator determines that special
circumstances (such as the need to hold a hearing) require an extension of time,
to a day no later than one hundred twenty (120) days after the date of receipt
of the written application for review. If the Plan Administrator determines that
the extension of time is required, the Plan Administrator shall furnish to the
claimant written notice of the extension before the expiration of the initial
sixty (60) day period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render its decision on review. In the case of a
decision adverse to the claimant, the Plan Administrator shall provide to the
claimant written notice of the denial which shall include:

(i)
the specific reasons for the decision;

(ii)
specific references to the pertinent provisions of the Plan on which the
decision is based;


7

--------------------------------------------------------------------------------



(iii)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits; and

(iv)
an explanation of the Plan’s claim review procedures, and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring an action under Section 502(a) of ERISA following the denial of the claim
upon review.

H.
Filing a Claim. No claim may be filed with a court regarding a denial of a claim
for benefits under the Plan until the Eligible Employee has exhausted the
administrative review procedures under the Plan as set forth in this Article XI.
All claims for benefits denied under the Plan must be brought in a federal court
for Rockville, Maryland, within ninety (90) days after the Eligible Employee
receives his or her decision on review pursuant to Article XI(G).

XII.
Amendment/ Termination/ Vesting. Eligible Employees do not have any vested right
to severance pay or severance benefits. The Trust reserves the right in its sole
discretion to amend, suspend, revoke or terminate the Plan at any time,
retroactively or otherwise. Upon termination of the Plan, the Plan shall
immediately cease and no severance pay or severance benefits shall be provided
hereunder, except as may otherwise be determined by the Trust with respect to
Qualifying Terminations that occurred before the effective date of termination
of the Plan.

XIII.
No Assignment. Severance pay and severance benefits shall not be subject to
anticipation, alienation, pledge, sale, transfer, assignment, garnishment,
attachment, execution, encumbrance, levy, lien or charge, and any attempt to do
so shall be void, except to the extent required by law.

XIV.
Recovery of Payments Made by Mistake. An individual shall be required to return
to the Trust any severance pay and severance benefits the Trust paid or made
available to an individual by a mistake of fact or law. The Trust reserves the
right to pursue such recovery of payments by any legal or equitable means
available.

XV.
Representations Contrary to the Plan. No employee, officer, trustee, director or
agent of the Trust has the authority to alter, vary or modify the terms of the
Plan except by means of an authorized written amendment to the Plan by the
Trust. No verbal or written representations contrary to the terms of the Plan
and its written amendments shall be binding upon the Plan, the Plan
Administrator, or the Trust.

XVI.
No Employment Rights. The Plan shall not confer employment rights upon any
person. No person shall be entitled, by virtue of the Plan, to remain in the
employ of the Trust and nothing in the Plan shall restrict the right of the
Trust to alter or terminate the employment of any Eligible Employee or other
person at any time.


8

--------------------------------------------------------------------------------



XVII.
Plan Funding. No Eligible Employee shall acquire by reason of the Plan any right
in or title to any assets, funds or property of the Trust or an Affiliate. Any
severance pay that becomes payable under the Plan is an unfunded obligation of
the Trust and shall be paid from the Trust’s general assets. No employee,
officer, trustee, director or agent of the Trust guarantees in any manner the
payment of severance pay or the availability of severance benefits.

XVIII.
Applicable Law. The laws of the State of Maryland (without regard to the choice
of law provisions thereof) shall govern the Plan except where federal law
preempts state law.

XIX.
Section 409A. All severance pay and severance benefits paid pursuant to the Plan
are intended to be exempt from Section 409A of the Internal Revenue Code to the
maximum extent possible, and compliant with Section 409A to the extent payments
under the Plan are not exempt from Section 409A, and the Plan shall be
interpreted and construed consistently with such intent. In that regard,
payments are intended to qualify as short-term deferrals pursuant to Treas.
Regs. Section 1.409A-1(b)(4) to the maximum extent possible, and thereafter, as
separation pay pursuant to Treas. Regs. Section 1.409A-1(b)(9)(iii) to the
maximum extent possible. Under no circumstances, however, shall the Trust or any
of its employees, officers, trustees, directors, service providers or agents
have any liability to any person for any taxes, penalties or interest due on
amounts paid or payable under the Plan, including any taxes, penalties or
interest imposed under Section 409A of the Internal Revenue Code. Each payment
made pursuant to this Plan shall be considered a separate payment in accordance
with Treas. Regs. Section 1.409A-2(b)(2).

XX.
Severability. If any provision of the Plan is found, held or deemed by the Plan
Administrator or a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or other controlling law, the
remainder of the Plan shall continue in full force and effect.

XXI.
Plan Year. The Plan Year of the Plan shall be the calendar year.

XXII.
Mandated Benefits. To the extent that a federal, state or local law mandates
that the Trust make a payment to an Eligible Employee because of involuntary
termination of employment or in accordance with a plant closing law, the
severance pay and severance benefits available under the Plan shall be reduced
by the amount of such mandated payment.






9

--------------------------------------------------------------------------------



 
WASHINGTON REAL ESTATE INVESTMENT TRUST
 
 
 
 
 
 
By:
 
/s/ Laura M. Franklin
 
 
 
 
 
 
 
Title:
Executive Vice President - Accounting and Administration
 
 
 
 
 






10

--------------------------------------------------------------------------------



EXHIBIT A
Washington Real Estate Investment Trust Executive Officer Severance Pay Plan
Matrix




 
Annual Base Salary
Years of
Service
$170K - $225K
$225K+
<1 year
12
14
1-4 years
16
18
5 years
18
20
6 years
20
22
7 years
22
24
8 years
24
26
9 years
26
28
10 years
28
30
11 years
30
32
12 years
32
34
13 years
34
36
14 years
36
38
15 years
38
40
16 years
40
42
17 years
42
44
18 years
44
46
19 years
46
48
20 years
48
50
21 years
50
52
22 years or more
52
52



The numbers in the columns under the dollar amounts of Annual Base Salary are
references to Weeks of Pay that will be paid as severance pay under the Plan.

